DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the application.

Drawing Objections and Specification Objections
There has been an Original Specification, a Substitute Specification, and an Amendment filed the same day the application was filed (8/11/2016); and three amendments to the Substitute Specification (10/11/2018, 7/23/2019, and 12/30/2019).  Drawings were filed the same day the application was filed (8/11/2016); and two amendments to the Drawings were filed 7/23/2019 and 12/30/2019.  Both the Substitute Specification and the Drawings were objected to (see Office Action dated 4/24/2019), with the suggestion to overcome the objections by adding back the “List of reference signs” that was in the Original Specification, but was missing in the Substitute Specification.
The “List of reference signs” (see Original Disclosure Pages 8-9) follows:

    PNG
    media_image1.png
    297
    945
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    402
    media_image2.png
    Greyscale

Note that the symbols for “Pressure control valve,” “Compressor,” and “Throttle” are the same symbols that appear in the Drawings.
Through the numerous amendments to the Substitute Specification and the Drawings and Applicant’s refusal to just add the “List of reference signs” to the Substitute Specification, as it appears in the Original Disclosure – it appears that Applicant cannot easily drop in the symbols for the “Pressure control valve,” “Compressor,” and “Throttle” using their word processing software.  Instead, Applicant has offered the very logical solution of assigning the “Pressure control valve,” “Compressor,” and “Throttle,” the reference numbers of “12,” “13”, and “14,” respectively.  
Going forward, the Substitute Specification (and the Drawings) will remain objected to until an amendment is made to the Substitute Specification to include the Original Disclosure’s “List of reference signs” – except that the symbols for the “Pressure control valve,” “Compressor,” and “Throttle,” will be replaced with the reference numbers of “12,” “13”, and “14,” respectively.
The other option is to put on the record why deleting the “List of reference signs” did not change the scope of the Substitute Disclosure from that of the Original Disclosure, given that the Substitute Disclosure required two further amendments to the Specification (dated 7/23/2019 and 12/30/2019) and two further amendments to the Drawings (dated 7/23/2019 and 12/30/2019) which pertained directly to the deletion.  At issue is whether more amendments to the Substitute Disclosure will be needed to fully retire the Original Disclosure’s “List of reference signs,” as Applicant appears to be trying to do.
For example, the Substitute Disclosure has changed “compressing means 5 that can be, for example, a fan” (see Substitute Disclosure amended Figure 1 and [0019]) to “compressing means (compressor) 5” (see Substitute Disclosure amended Figure 1, compressor 5, compressor 13; amended [0025]) – and this also causes confusion with “compressor 13.”  (See Original Disclosure Figure 1, compressing means 5, compressor 13; Page 5, lines 1-5 for “compressing means 5 that can be, for example, a fan”; and Page 7, lines 1-8, for “compressing means 5”)
When the term “compressing means” first appeared in the claim language, it was interpreted under § 112(f) as a fan because the only “compressing means” disclosed was a fan, in both the Original Disclosure and the Substitute Disclosure.  Applicant then amended the Substitute Specification from “compressing means 5” to “compressing means (compressor) 5” and this raised new objections to the Substitute Disclosure.  The Drawings are objected to below for failing to comply with 37 CFR 1.84(p)(4) because reference characters “5” and “13” have both been used to designate the “compressor.”  The Substitute Specification is objected to below under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. The added material which is not supported by the Original Disclosure is as follows: two “compressors.”  The Original Disclosure only supports one. (See Original Disclosure Pages 8-9, “List of reference signs” for “compressor” in Figure 1, and compressing means 5; Page 5, lines 1-5 for “compressing means 5 that can be, for example, a fan”; Page 7, lines 1-8, for “compressing means 5”; and the remainder of the Original Disclosure for no discussion of the compressor of the heat pump, only the compressing means entering device 3) (See Substitute Disclosure Figure 1, compressor 5 and compressor 13; [0019] for “compressing means 5 that can be, for example, a fan”; amended [0025] for “compressing means (compressor) 5”; amended claim 27 for disclosing compressor 13; and the remainder of the Substitute Disclosure for no further discussion of the compressor of the heat pump, only the compressing means entering device 3).
The suggestion is to amend the Substitute Disclosure back to what the Original Disclosure stated, i.e. amend “compressing means (compressor) 5” to “compressing means 5.”

Response to Arguments
Applicant's arguments filed Oct. 23, 2020 have been fully considered.  Some are persuasive.  Others are not.  Details follow.
Regarding the rejections under § 112(b) for indefiniteness – Claim 2 was amended.  Applicant persuasively argued that the rejections under § 112(b) for indefiniteness should be withdrawn from Claims 2 and 16-19.  (See Applicant’s Remarks Page 9)  This is done in the “Claim Rejections – 35 USC § 112” section below.
Regarding the Objections to the Specification and Drawings for deleting the Original Disclosure’s “List of reference signs” from the Substitute Disclosure – Applicant argues that the “List of reference signs” was deleted “to conform to U.S. patent practice and for the purposes of clarity” and, further, “there is no requirement in the MPEP for including a list of reference signs in the specification.”  (See Applicant’s Remarks Page 6)
These arguments are unpersuasive because the “clarity” purpose was not achieved, given that the Substitute Disclosure required two further amendments to the Specification (dated 7/23/2019 and 12/30/2019) and two further amendments to the Drawings (dated 7/23/2019 and 12/30/2019) which pertained directly to the deletion of the “List of reference signs” from the Original Disclosure in the Substitute Disclosure.  At issue is whether more amendments will be needed in order to fully retire the “List of reference signs,” as Applicant appears to be trying to do.  (See “Drawing Objections and Specification Objections” above for what further amendments might be required)
These arguments are also unpersuasive because, as can be seen from the above paragraph, whether the MPEP requires such a list of reference signs is irrelevant.
These arguments are also unpersuasive because, Applicant’s deletion of the Original Disclosure’s “List of reference signs” from the Substitute Specification does not conform to U.S. patent practice, unlike Applicant is arguing.  Below, there are Objections to the Drawings (under 37 CFR 1.84(p)(4)) and Objections to the Specification (under 35 U.S.C. 132(a)) that have been generated thus far in the process of trying to delete the Original Disclosure’s “List of reference signs.”
Regarding the Drawing Objection because reference characters “6” and “7” have both been used to designate the “solar and/or geothermal device” – Applicant argues that the reference characters “6” and “7” are two different structures, as supported by the Substitute Disclosure, Figure 1, [0017], and [0030].  Applicant further argues that the Substitute Disclosure is in accordance with the MPEP, and offers no reference to the MPEP.  (See Applicant’s Remarks Pages 6-7)
These arguments are unpersuasive.  The objection follows.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “6” and “7” have both been used to designate the “solar and/or geothermal device.” (See Original Disclosure Figure 1 and Pages 8-9, “List of reference signs”; Page 4, lines 22-23; Page 8, line 10; and Original Claims 9-10) (See Substitute Specification [0017], line 10; and [0030], line 5)

The drawing objection issue is that Figure 1 has two different reference numbers to designate the “solar and/or geothermal device” – and this fails to comply with the MPEP at 37 CFR 1.84(p)(4), unlike Applicant is arguing.
Regarding the Substitute Specification’s Objection due to new matter and the throttle – Applicant argues that a throttle is supported – and references the Substitute Disclosure, Figure 1, throttle 14 and paragraphs [0029]-[0030], [0025], and [0027].  (See Applicant’s Remarks Pages 7-8)
These arguments are unpersuasive because they never reference the Original Disclosure and the Objection to the Substitute Specification is because of new matter, relative to the Original Disclosure.
Regarding the Substitute Specification’s Objection due to new matter and the compressor – Applicant argues that the compressor is supported and references the Substitute Disclosure, Figure 1, throttle 14 and paragraphs [0029]-[0030], [0025], and [0027].  (See Applicant’s Remarks Pages 7-8)
These arguments are unpersuasive because they never reference the Original Disclosure and the Objection to the Substitute Specification is because of new matter, relative to the Original Disclosure.
Regarding the art rejections – Applicant’s arguments with respect to Claims 1 and 11 have been considered but the claims were amended and the rejections changed accordingly.  The arguments do not apply to the references being used in the current rejection.

Response to Amendment
Drawings
The drawings were received on Dec. 30, 2019.  These drawings are unacceptable for the reasons set forth in the “Drawing Objections and Specification Objections” section above, i.e. the “List of reference signs” (pertaining to the Drawings) in the Original Disclosure was deleted from the Substitute Specification, changing the scope of the Substitute Disclosure, relative to that of the Original Disclosure.  As evidence of the changing scope, the Substitute Disclosure required at least two further amendments to the Specification (dated 7/23/2019 and 12/30/2019) and at least two further amendments to the Drawings (dated 7/23/2019 and 12/30/2019) which pertained directly to the deletion.  At issue is whether more amendments will be needed in order to fully retire the “List of reference signs,” as Applicant appears to be trying to do. (See “Drawing Objections and Specification Objections” section above for what the further amendments might entail)
Specifically, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “5” and “13” have both been used to designate the “compressor.”  (See Substitute Disclosure amended Figure 1 and [0019] for “compressing means 5 that can be, for example, a fan”; and amended Figure 1 and amended [0025] for “compressing means (compressor) 5”)  (See Original Disclosure Figure 1, compressing means 5, compressor 13; Page 5, lines 1-5 for “compressing means 5 that can be, for example, a fan”; and Page 7, lines 1-8, for “compressing means 5”)
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “6” and “7” have both been used to designate the “solar and/or geothermal device.” (See Original Disclosure Figure 1 and Pages 8-9, “List of reference signs”; Page 4, lines 22-23; Page 8, line 10; and Original Claims 9-10) (See Substitute Specification [0017], line 10; and [0030], line 5)

Specification
The Substitute Specification is objected to for the reasons set forth in the “Drawing Objections and Specification Objections” above, i.e. the “List of reference signs” in the Original Disclosure was deleted from the Substitute Specification, changing the scope of the Substitute Disclosure, relative to that of the Original Disclosure.  As evidence of the changing scope, the Substitute Disclosure required two further amendments to the Specification (dated 7/23/2019 and 12/30/2019) and two further amendments to the Drawings (dated 7/23/2019 and 12/30/2019) which pertained directly to the deletion.  At issue is whether more amendments will be needed in order to fully retire the “List of reference signs,” as Applicant appears to be trying to do.  (See “Drawing Objections and Specification Objections” section above for what the further amendments might entail)
The amendment filed 7/30/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: two “compressors.”  The Original Disclosure only supports one.  (See “Drawing Objections and Specification Objections” section above for where the Original Disclosure supports one “compressor” and the Substitute Specification changes that to two “compressors”)
Applicant is required to cancel the new matter in the reply to this Office Action.

The previous Objection to the Specification for the Original Disclosure disclosing one throttle and the Substitute Specification disclosing two is withdrawn.  The Original Disclosure discloses two throttles, with one throttle being disclosed in the Drawings.  (See Original Disclosure Figure 1 and Pages 8-9 “List of reference signs,” “throttle”; Page 7, lines 29-31; and Page 7, lines 1-8)

Claim Objections
Claims 1-20 are objected to because of the following.  Appropriate correction is required.
A).	Claim 1, lines 11-12, recites “separator” and should recite “the separator.”
B).	Claims 9, 10, and 19, each recite “the assembly” without the necessary antecedent basis.  Claim 9, 10, and 19 should each recite “the raw water treatment assembly.”
C).	 Claim 11 recites, “A raw water treatment method comprising . . . a heat pump . . . a heat pump . . . the heat pump . . . the heat pump . . . the heat pump . . . .”  Claim 11 should recite “A raw water treatment method comprising . . . a heat pump . . . the [[a]] heat pump . . . the heat pump . . . the heat pump . . . the heat pump . . . .”

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The claimed “separator” is a term that does not appear in either the Original Disclosure or the Substitute Disclosure.  The term “separator” is interpreted to mean “device 3” and its equivalents since device 3 is the only disclosed separator in the Original Disclosure and the Substitute Disclosure.  (See Original Disclosure Abstract; Page 1, line 26, to Page 3, line 3; Figures 1-2 and Page 4, lines 9-12; Page 4, line 14, to Page 5, line 16; Page 7, lines 1-8; Page 8, line 28, to Page 9, line 15, particularly Page 8, line 32, where device 3 is the only separator on the list of equipment; and Original Claims 1-3, 7-8, and 11-12) (See Substitute Disclosure Abstract; [0004]-[0008]; Figures 1-2 and [0015]-[0016]; [0017]-[0020]; [0025]; and Original Claims 1-3, 7-8, and 11-12)  In earlier prosecution, the term “device” was being interpreted under § 112(f) as “device 3” and its equivalents – and Applicant amended the claims to replace the term “device” with “separator.”
Claim 1 recites, “the heat pump, in the coldest subregion of the cooling side, has a thermal coupling which is configured to provide cooling for external applications,” without reciting how the claimed structure functionally carries out providing cooling for external applications.  One of ordinary skill in the art would interpret Claim 1 to mean there is a coupling or connector capable of being connected to the intended use of providing cooling for external applications (see Original Disclosure Page 1, line 26, to Page 2, line 4; Page 7, line 29, to Page 8, line 4; and Figure 1, thermal coupling 4) (see Substitute Disclosure [0004]; [0029]; and Figure 1, thermal coupling 4).  When the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 11 recites, “A thermal coupling in a coldest subregion of the cooling side to provide cooling for external applications,” without reciting how the cooling for external applications is provided.  One of ordinary skill in the art would interpret Claim 11 to mean there is a coupling or connector in the coldest subregion of the cooling side, connected to the intended use of providing cooling for external applications (see Original Disclosure Page 1, line 26, to Page 2, line 4; Page 7, line 29, to Page 8, line 4; and Figure 1, thermal coupling 4) (see Substitute Disclosure [0004]; [0029]; and Figure 1, thermal coupling 4).

Claim Rejections - 35 USC § 112
Claim 2 was amended.  The previous rejections of Claim 2 and dependent Claims 16-19 are withdrawn.  See “Response to Argument” section above for the reasoning.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Claim 1 recites, “A raw water treatment assembly comprising . . . .”  It is unclear what elements of the claimed structure fulfill the functional limitation of treating the raw water.  It is unclear how the claimed structure’s elements work together to treat the raw water.  This is because there is nothing in the body of the claim regarding the treatment of raw water.
B).	Claim 1 recites, “A raw water treatment assembly comprising . . . the raw water . . . the heated raw water . . . the raw water . . . the vaporized raw water . . . the vaporized raw water . . . the raw water . . . the heated raw water . . . .  “The raw water,” “the heated raw water,” and “the vaporized raw water” are without the necessary antecedent basis.  It is unclear how the various raw waters are related to each other, if at all.
C).	Claim 7 recites, “The raw water treatment assembly as claimed in Claim 1 . . . the incoming raw water . . . .”  “The incoming raw water” is without the necessary antecedent basis.  It is unclear how the incoming raw water is related to the various previously recited “raw waters.”
D).	Claim 11 recites, “A raw water treatment method comprising . . . .”  It is unclear what method steps result in treatment of the raw water, since there is nothing in body of the claim regarding treatment of raw water.
E).	Claim 11 recites, “A raw water treatment method comprising . . . the raw water . . . the heated raw water . . . the raw water . . . the raw water . . . the raw water . . . the raw water . . . heated raw water . . . . “The raw water,” “the heated raw water,” and “heated raw water” are without the necessary antecedent basis.  It is unclear how the various raw waters are related to each other, if at all.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rannenberg (US-3440147-A, Apr. 22, 1969), in view of Li et al. (US-20150251924-A1, Sep. 10, 2015).  Rannenberg, in view of Li et al., are hereinafter known as the Combination.
The claims are directed to an apparatus.  The claim language is bold-faced font.
Regarding Claims 1 and 7-8 – Rannenberg discloses a raw water treatment assembly (Figure 1) (See Rannenberg Figure 1 and 3:10-5:12 detailing Figure 1) comprising:
a heat pump (heating side includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34; cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) having a heating side (heating side of heat pump includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34), a cooling side (cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30), a compressor (compressor 21) and a throttle (float valve 19, disclosed at 3:21-29, where float valve 19 throttles back and forth, which “insures that the refrigerant sea water 10 in evaporator 12 (included in the disclosed heat pump), is maintained above a prescribed level”; and floating valve 34, where “the level of water 18 in condenser 11 (included in the disclosed heat pump) is controlled by a floating valve 34 which regulates a port 35 when water 18 falls below a preselected level,” i.e. the “regulating” is the recited “throttling” of the disclosed throttle, see 4:26-30), said heat pump configured to heat (via evaporator 12) the raw water (raw water is source of seawater 10) on the heating side, since “the seawater 10 boils in evaporator 12” (see 3:40-42) (See Figure 1);
a vaporizer (boiler means 33) configured to vaporize (via heat input 44) the heated raw water (heated raw water is raw water downstream of evaporator 12) partly into an air stream) within the vaporizer, wherein the heat pump (heating side includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34; cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) is configured to heat the raw water (i.e. “the seawater 10 boils in evaporator 12,” see 3:40-42) before entering the vaporizer (boiler means 33), as shown by the flow arrows in Figure 1; and
a separator (condenser means 11) connected to the vaporizer (boiler means 33) with a connection (connection between separator and vaporizer is i) conduit 39, and ii) conduit 37, turbine 26 / shaft 26 / compressor 21, conduit 23a, T-interconnection 24, and condenser inlet port 25), the separator is configured to be fed (via condenser inlet port 25) with the air stream (air stream within the assembly, including the vaporizer, i.e. boiler means 33, the air stream flowing towards the separator, i.e. condenser 11, to be partially removed, since the raw water assembly operates with air in the equipment, as well as air entering with seawater 10 and through air leaks, and “air buildup in the condenser” 11, i.e. the disclosed separator, is removed by “[a]ny one of many well-known techniques . . . to secure proper system performance,” see Figure 1 and 5:32-38) including the vaporized raw water (vaporized raw water exiting the vaporizer, i.e. boiler means 33, via conduit 37) from the vaporizer through the connection, i.e. through the portion of the connection through conduit 37, turbine 26 / shaft 36 / compressor 21, conduit 23a, T-interconnection 24, and condenser inlet port 25, said separator (condenser means 11) configured to separate out at least in part the vaporized raw water present in the air stream, since condenser 11 separates out the vaporized raw water present in the air stream, to form liquid water 18 as disclosed in Figure 1 and at 4:58-5:2 and 5:31-38,
wherein the heat pump (heating side includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34; cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) is configured to be supplied with heat (via coils 27) on the cooling side (cooling side of heat pump includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) via the heated raw water (heated raw water is raw water downstream of evaporator 12) that has not been vaporized into the air stream (heated raw water that has not been vaporized into the air stream is liquid in evaporator 12) since
. . . as such sea water boils or converts to vapor in evaporator 12, heat is drawn from the heat load coolant pumped through its coils 27 by pump means 28 . . . The coolant temperature rises as it flows through and cools heat load 30, whereby the warmer coolant is pumped up into the left side of evaporator 12 wherein it loses heat upon flow through coils 27 and thereby resulting in a lower coolant temperature as it circulates through evaporator 12 and again to load 30.  Consequently, the continuous drawing off of heat from the circulating coolant by evaporating sea water 10 purveys the refrigeration properties of the system . . . . (See Figure 1 and 3:40-58),

(See Figure 1); and

wherein the heat pump (heating side includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34; cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30), in a coldest subregion (entering heat load 30) of the cooling side (cooling side of the heat pump includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30), has a thermal coupling (thermal coupling is pipe through heat load 30 with incoming “cold coolant” and outgoing “hot coolant”) which is configured to provide cooling (“refrigeration”) for external applications (“the system to be refrigerated,” see 3:48-49, “e.g., a nuclear reactor plant” on “a submarine,” or any “situation where there is an abundant supply of sea water, but little available fresh water” and a “great need for systems which serve to lower a temperature,” see 1:24-47) (See Figure 1).
Rannenberg discloses the claimed invention except for:
wherein the raw water treatment assembly is configured such that the raw water passes through separator before entering the heat pump . . . .

However, Rannenberg discloses that the raw water is not preheated prior to entering the heat pump, i.e.
wherein the raw water treatment assembly (Rannenberg, Figure 1) is configured such that the raw water passes through separator (condenser means 11) after entering the heat pump (heating side includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34; cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) . . . .
Like Rannenberg, Li et al. discloses a raw water treatment assembly for water desalination of sea water.  (See Li et al. Title, Figure 1, [0003]) (See Rannenberg Title, Figure 1)  Li et al. further teaches the raw water is preheated prior to entering the evaporator by the steam provided by the evaporator.  (See Li et al. Figure 1 and [0023], where the sea water 38 enters condenser 32 to be preheated by fresh water steam 28 provided by evaporators 42, 44, 46)  Li et al. further discloses that the reason for preheating the seawater with the fresh water steam is that:
. . . In conventional thermal desalination systems, the latent heat of condensation within that steam would normally be wasted and would generate thermal pollution that, for example, would be output into the ocean (as disclosed in the unmodified Rannenberg raw water treatment assembly, see Figure 1, “sea water out”). In the system 10, however, the latent heat of the freshwater steam is continuously recovered and is reused in the desalination process by providing latent heat within the working fluid steam of line 28 that can be delivered to the desalination subsystem.  (See Li et al. Figure 1, [0023], and [0022], lines 10-20)

When the Rannenberg raw water treatment assembly for water desalination of sea water is configured to preheat the incoming sea water with the steam from the evaporator before entering the heat pump, as taught by Li et al., then Rannenberg, in view of Li et al. disclose:
wherein the raw water treatment assembly is configured such that the raw water passes through separator before entering the heat pump,

since Li et al. states at [0022], lines 10-20, that such a configuration is advantageous because, i.e.
. . . In conventional thermal desalination systems, the latent heat of condensation within that steam would normally be wasted and would generate thermal pollution that, for example, would be output into the ocean (as disclosed in the unmodified Rannenberg raw water treatment assembly, see Figure 1, “sea water out”). In the system 10, however, the latent heat of the freshwater steam is continuously recovered and is reused in the desalination process by providing latent heat within the working fluid steam of line 28 that can be delivered to the desalination subsystem.  (See Li et al. Figure 1, [0023], and [0022], lines 10-20)

Additional Disclosures Include:
Claim 7 – The Combination discloses the raw water treatment assembly as claimed in Claim 1, wherein the separator (condenser means 11), which separates out the vaporized raw water present in the air stream (air stream within the assembly, including the vaporizer, i.e. boiler means 33, the air stream flowing towards the separator, i.e. condenser 11, to be partially removed, since the raw water assembly operates with air in the equipment, as well as air entering with seawater 10 and through air leaks, and “air buildup in the condenser” 11, i.e. the disclosed separator, is removed by “[a]ny one of many well-known techniques . . . to secure proper system performance,” see Figure 1 and 5:32-38), since condenser 11 separates out the vaporized raw water present in the air stream, to form liquid water 18 as disclosed in Figure 1 and at 4:58-5:2, is cooled by the incoming raw water before the heating thereof, since the Combination discloses “the raw water treatment assembly is configured such that the raw water passes through separator before entering the heat pump” (see Rejection for Claim 1 above) (See Rannenberg Figure 1).
Claim 8 – The Combination discloses the raw water treatment assembly as claimed in Claim 1, wherein the heat pump (heating side includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34; cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) is thermally coupled (via conduit 22, compressor 21, conduit 23, T-interconnection 24, and condenser inlet port 25) to the separator (condenser means 11) which separates out the vaporized raw water present in the air stream (air stream within the assembly, including the vaporizer, i.e. boiler means 33, the air stream flowing towards the separator, i.e. condenser 11, to be partially removed, since the raw water assembly operates with air in the equipment, as well as air entering with seawater 10 and through air leaks, and “air buildup in the condenser” 11, i.e. the disclosed separator, is removed by “[a]ny one of many well-known techniques . . . to secure proper system performance,” see Figure 1 and 5:32-38), since condenser 11, i.e. the disclosed separator, separates out the vaporized raw water present in the air stream, to form liquid water 18 as disclosed in Figure 1 and at 4:58-5:2 and 5:31-38.
The claims are directed to a method.  The claim language is bold-faced font.
Regarding Claims 11-13 and 20 – Rannenberg discloses a raw water treatment method (Figure 1) (See Rannenberg Figure 1 and 3:10-5:12 detailing Figure 1) comprising the steps:
heating (via evaporator 12) the raw water (raw water is source of seawater 10), since “the seawater 10 boils in evaporator 12” (see 3:40-42) (See Figure 1);
partial vaporizing (via heat input 44) of the heated raw water (heated raw water is raw water downstream of evaporator 12) into an air stream (air stream within the assembly, including the vaporizer, i.e. boiler means 33, the air stream flowing towards the separator, i.e. condenser 11, to be partially removed, since the raw water assembly operates with air in the equipment, as well as air entering with seawater 10 and through air leaks, and “air buildup in the condenser” 11, i.e. the disclosed separator, is removed by “[a]ny one of many well-known techniques . . . to secure proper system performance,” see Figure 1 and 5:32-38) within a vaporizer (boiler means 33), wherein the raw water (raw water is source of seawater 10) is heated before entering the vaporizer, as shown by the flow arrows in Figure 1; and
at least partial separating out (via condenser means 11) of the raw water (raw water is source of seawater 10) vaporized (via boiler means 33) into the air stream (air stream within the assembly, including the vaporizer, i.e. boiler means 33, the air stream flowing towards the separator, i.e. condenser 11, to be partially removed, since the raw water assembly operates with air in the equipment, as well as air entering with seawater 10 and through air leaks, and “air buildup in the condenser” 11, i.e. the disclosed separator, is removed by “[a]ny one of many well-known techniques . . . to secure proper system performance,” see Figure 1 and 5:32-38), since the raw water vaporized into the air stream exits boiler means 33 at conduit 37 and proceeds to the condenser 11, where at least some of the vaporized raw water is condensed in condenser 11 to form liquid water 18 (See Figure 1),
wherein a heat pump (heating side includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34; cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) has a heating side (heating side of heat pump includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34), a cooling side (cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30), a compressor (compressor 21), a throttle (float valve 19, disclosed at 3:21-29, where float valve 19 throttles back and forth, which “insures that the refrigerant sea water 10 in evaporator 12 (included in the disclosed heat pump), is maintained above a prescribed level”; and floating valve 34, where “the level of water 18 in condenser 11 (included in the disclosed heat pump) is controlled by a floating valve 34 which regulates a port 35 when water 18 falls below a preselected level,” i.e. the “regulating” is the recited “throttling” of the disclosed throttle, see 4:26-30) and the raw water (raw water is source of seawater 10) is heated (via evaporator 12) by the heating side of a heat pump, since “the seawater 10 boils in evaporator 12” (see 3:40-42) (See Figure 1);
wherein the heat pump (heating side includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34; cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) is supplied with heat (via coils 27) on the cooling side (cooling side of heat pump includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) by heated raw water (heated raw water is raw water downstream of evaporator 12) that is not vaporized into the air stream (heated raw water that has not been vaporized into the air stream is liquid in evaporator 12) since
. . . as such sea water boils or converts to vapor in evaporator 12, heat is drawn from the heat load coolant pumped through its coils 27 by pump means 28 . . . The coolant temperature rises as it flows through and cools heat load 30, whereby the warmer coolant is pumped up into the left side of evaporator 12 wherein it loses heat upon flow through coils 27 and thereby resulting in a lower coolant temperature as it circulates through evaporator 12 and again to load 30.  Consequently, the continuous drawing off of heat from the circulating coolant by evaporating sea water 10 purveys the refrigeration properties of the system . . . . (See Figure 1 and 3:40-58),

(See Figure 1); and

wherein the heat pump (heating side includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34; cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) has a thermal coupling (thermal coupling is pipe through heat load 30 with incoming “cold coolant” and outgoing “hot coolant”) in a coldest subregion (entering heat load 30) of the cooling side (cooling side of the heat pump includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) in order to provide cooling (“refrigeration”) for external applications (“the system to be refrigerated,” see 3:48-49, “e.g., a nuclear reactor plant” on “a submarine,” or any “situation where there is an abundant supply of sea water, but little available fresh water” and a “great need for systems which serve to lower a temperature,” see 1:24-47) (See Figure 1).
Rannenberg discloses the claimed invention except for:
wherein the raw water passes through a separator before entering the heat pump.
However, Rannenberg discloses that the raw water is not preheated prior to entering the heat pump, i.e.
wherein the raw water passes through separator (condenser means 11) after entering the heat pump (heating side includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34; cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) . . . .
Like Rannenberg, Li et al. discloses a raw water treatment method for water desalination of sea water.  (See Li et al. Title, Figure 1, [0003]) (See Rannenberg Title, Figure 1)  Li et al. further teaches the raw water is preheated prior to entering the evaporator by the steam provided by the evaporator.  (See Li et al. Figure 1 and [0023], where the sea water 38 enters condenser 32 to be preheated by fresh water steam 28 provided by evaporators 42, 44, 46)  Li et al. further discloses that the reason for preheating the seawater with the fresh water steam is that:
. . . In conventional thermal desalination systems, the latent heat of condensation within that steam would normally be wasted and would generate thermal pollution that, for example, would be output into the ocean (as disclosed in the unmodified Rannenberg raw water treatment assembly, see Figure 1, “sea water out”). In the system 10, however, the latent heat of the freshwater steam is continuously recovered and is reused in the desalination process by providing latent heat within the working fluid steam of line 28 that can be delivered to the desalination subsystem.  (See Li et al. Figure 1, [0023], and [0022], lines 10-20)

When the Rannenberg raw water treatment method for water desalination of sea water includes the step of preheating the incoming sea water with the steam from the evaporator before entering the heat pump, as taught by Li et al., then Rannenberg, in view of Li et al. disclose:
wherein the raw water passes through a separator before entering the heat pump,

since Li et al. states at [0022], lines 10-20, that such a method step is advantageous because, i.e.
. . . In conventional thermal desalination systems, the latent heat of condensation within that steam would normally be wasted and would generate thermal pollution that, for example, would be output into the ocean (as disclosed in the unmodified Rannenberg raw water treatment assembly, see Figure 1, “sea water out”). In the system 10, however, the latent heat of the freshwater steam is continuously recovered and is reused in the desalination process by providing latent heat within the working fluid steam of line 28 that can be delivered to the desalination subsystem.  (See Li et al. Figure 1, [0023], and [0022], lines 10-20)

Additional Disclosures Include:
Claim 12 – The Combination discloses the raw water treatment method as claimed in Claim 11 that additionally comprises the following step: compressing (via compressor 21) the air stream (air stream within the assembly, including the vaporizer, i.e. boiler means 33, the air stream flowing towards the separator, i.e. condenser 11, to be partially removed, since the raw water assembly operates with air in the equipment, as well as air entering with seawater 10 and through air leaks, and “air buildup in the condenser” 11, i.e. the disclosed separator, is removed by “[a]ny one of many well-known techniques . . . to secure proper system performance,” see Figure 1 and 5:32-38) before separating out (via condenser 11) the raw water vaporized (via boiler means 33) into the air stream (See Rannenberg Figure 1).
Claim 13 – The Combination discloses the raw water treatment method as claimed in Claim 11, wherein the heated raw water is vaporized into the air stream up to saturation of said air stream, which is coming into condenser 11 via conduit 37, turbine 26 / shaft 36 / compressor 21, conduit 23a, and meets up with air stream coming in from compressor 21 at T-interconnection 24, and enters condenser 11 through condenser inlet port 25 to undergo the separating step, as disclosed by the flow arrows in Rannenberg Figure 1.
Claim 20 – The Combination discloses the raw water treatment method as claimed in Claim 12, wherein the heated raw water (heated raw water is raw water downstream of evaporator 12) is vaporized (via boiler means 33) into the air stream (air stream within the assembly, including the vaporizer, i.e. boiler means 33, the air stream flowing towards the separator, i.e. condenser 11, to be partially removed, since the raw water assembly operates with air in the equipment, as well as air entering with seawater 10 and through air leaks, and “air buildup in the condenser” 11, i.e. the disclosed separator, is removed by “[a]ny one of many well-known techniques . . . to secure proper system performance,” see Figure 1 and 5:32-38) up to saturation of said air stream, because the laws of thermodynamics do not allow heated raw water to be vaporized into the air stream beyond the saturation of said air stream (see Rannenberg Figure 1).

Claims 2 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rannenberg, in view of Li et al., as applied to Claim 1, in further view of Pautz et al. (US-20060124440-A1, Jun. 15, 2006).  Rannenberg, in view of Li et al., are hereinafter known as the Combination.  Rannenberg, in view of Li et al., in view of Pautz et al., are hereinafter known as Combination II.
The claims are directed to an apparatus.  The claim language is bold-faced font.
Regarding Claims 2 and 17-18 – The Combination discloses the raw water treatment assembly as claimed in Claim 1, but does not teach wherein another compressor is connected to the separator which separates out the vaporized raw water present in the air stream, wherein the another compressor is suitable for compressing the air stream.  However, the Combination discloses:
wherein the compressor (compressor 21) is connected to the separator (condenser means 11) which separates out the vaporized raw water (vaporized raw water from evaporator 12) present in the air stream (air stream within the assembly, including the vaporizer, i.e. boiler means 33, the air stream flowing towards the separator, i.e. condenser 11, to be partially removed, since the raw water assembly operates with air in the equipment, as well as air entering with seawater 10 and through air leaks, and “air buildup in the condenser” 11, i.e. the disclosed separator, is removed by “[a]ny one of many well-known techniques . . . to secure proper system performance,” see Figure 1 and 5:32-38), wherein the , because otherwise, the compressor would not be functioning as intended (See Rannenberg Figure 1).
While the Combination discloses the air stream, the Combination does not disclose the specifics of the air stream because “air buildup in the condenser” 11, i.e. the disclosed separator, is removed by “[a]ny one of many well-known techniques . . . to secure proper system performance” (see Rannenberg Figure 1 and 5:32-38).
Like the Combination, Pautz et al. discloses a vaporizer feeding an air stream with vaporized water to a separator, where the separator condenses the water out of the air stream to form liquid water and a drier air stream.  (See Pautz et al. Figure 1 and [0017]-[0024], the vaporizer is heating coil 14, evaporative cooling pad 24, and water supply system 30; the separator is cooling coil 16, water collection trough 42, pipe 44, and storage tank 46; the air stream is arrows A and B)  (See Rejection for Claim 1 for what Rannenberg discloses)  Pautz et al. further teaches the air stream flowing into the vaporizer using a compressor, i.e. fan or blower 17, picking up more water vapor in the vaporizer, flowing into the separator, condensing water out of the air stream in the separator, and flowing out of the separator as a drier air stream (see Pautz et al. Figure 1).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Combination’s raw water treatment assembly (see Rannenberg Figure 1) with the another compressor, i.e. fan or blower taught by Pautz et al., and to pipe the air stream from the another compressor into the Combination’s vaporizer (boiler means 33), where the air stream picks up vaporized water, traverses the turbine 26 / shaft 36 / compressor 21 and enters the separator (condenser means 11) to condense the air stream’s vaporized water to condensed water 18, and to pipe the air stream from the separator as taught by Pautz et al., such that the Combination, in view of Pautz et al. disclose:
wherein another compressor (the fan or blower moving the air stream, as taught by Pautz et al. in above paragraph) is connected (via the Combination’s vaporizer and first compressor, see Rannenberg, Figure 1, vaporizer is boiler means 33, and first compressor is turbine 26 / shaft 36 / compressor 21 disclosed at 4:43-57) to the separator (see Rannenberg Figure 1, separator is condenser 11) which separates out the vaporized raw water present in the air stream, wherein the another compressor is suitable for compressing the air stream because otherwise it would not function as the disclosed fan or blower for moving the air stream,

since:
1).	While the Combination discloses the air stream, the Combination does not disclose the specifics of the air stream because “air buildup in the condenser” 11, i.e. the disclosed separator, is removed by “[a]ny one of many well-known techniques . . . to secure proper system performance” (see Rannenberg Figure 1 and 5:32-38); and
2).	For a similar raw water treatment assembly, Pautz et al. discloses the specifics of removing the air stream from the separator, including the recited “another compressor” (see above paragraph); and
3).	Pautz et al. further states that the outside air stream provides two products in the raw water treatment assembly, i.e. “the water collected . . . is pure water, with the salt or other dissolved solids removed . . . .” and the “air is now available for use as conditioned air, e.g. as supply return or make up air, for a building or other enclosure.”  Both of these outside air stream products would be of interest to the Combination, who is using the Combination’s raw water treatment assembly for a “situation where there is an abundant supply of sea water, but little available fresh water” and a “great need for systems which serve to lower a temperature,” with examples being “a desert region or a submarine” (see Rannenberg 1:24-47).  Both examples would have need for the fresh water, and the supply return or make up air for a building or other enclosure, which are supplied by the outside air stream, as taught by Pautz et al.
Additional Disclosures Include:
Claim 17 – Combination II discloses the raw water treatment assembly as claimed in Claim 2, wherein the separator (condenser means 11), which separates out the vaporized raw water (vaporized raw water exiting the vaporizer, i.e. boiler means 33, via conduit 37) present in the air stream (air stream within the assembly, including the vaporizer, i.e. boiler means 33, the air stream flowing towards the separator, i.e. condenser 11, to be partially removed, since the raw water assembly operates with air in the equipment, as well as air entering with seawater 10 and through air leaks, and “air buildup in the condenser” 11, i.e. the disclosed separator, is removed by “[a]ny one of many well-known techniques . . . to secure proper system performance,” see Rannenberg Figure 1 and 5:32-38, one of the “well-known techniques” being that disclosed by Pautz et al., see Rejection for Claim 2), is cooled by the incoming raw water (“wherein the raw water treatment assembly is configured such that the incoming raw water passes through the separator before entering the heat pump,” as taught by Li et al., see Rejection for Claim 1) before the heating thereof in the evaporator 12 of Combination II’s heat pump (heating side includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34; cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) (see Rannenberg et al. Figure 1).
Claim 18 – Combination discloses the raw water treatment assembly as claimed in Claim 2, wherein the heat pump (heating side includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34; cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) is thermally coupled (via the incoming raw water) to the separator (condenser means 11) which separates out the vaporized raw water (vaporized raw water exiting the vaporizer, i.e. boiler means 33, via conduit 37) present in the air stream (air stream within the assembly, including the vaporizer, i.e. boiler means 33, the air stream flowing towards the separator, i.e. condenser 11, to be partially removed, since the raw water assembly operates with air in the equipment, as well as air entering with seawater 10 and through air leaks, and “air buildup in the condenser” 11, i.e. the disclosed separator, is removed by “[a]ny one of many well-known techniques . . . to secure proper system performance,” see Rannenberg Figure 1 and 5:32-38, one of the “well-known techniques” being that disclosed by Pautz et al., see Rejection for Claim 2), the heat pump thermally coupled via the incoming raw water since “the raw water treatment assembly is configured such that the incoming raw water passes through the separator before entering the heat pump,” as taught by Li et al., see Rejection for Claim 1.

Claims 3-5, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rannenberg, in view of Li et al., as applied to Claim 1, in further view of Chen et al. (US-20110284443-A1, Nov. 24, 2011).  Rannenberg, in view of Li et al., are hereinafter known as the Combination. Rannenberg, in view of Li et al., in view of Chen et al., are hereinafter known as Combination III.
The claims are directed to an apparatus.  The claim language is bold-faced font.
Regarding Claims 3-5 and 14 – The Combination discloses the raw water treatment assembly as claimed in Claim 1, wherein the separator (condenser means 11), which separates out the vaporized raw water (vaporized raw water exiting the vaporizer, i.e. boiler means 33, via conduit 37) present in the air stream (air stream within the assembly, including the vaporizer, i.e. boiler means 33, the air stream flowing towards the separator, i.e. condenser 11, to be partially removed, since the raw water assembly operates with air in the equipment, as well as air entering with seawater 10 and through air leaks, and “air buildup in the condenser” 11, i.e. the disclosed separator, is removed by “[a]ny one of many well-known techniques . . . to secure proper system performance,” see Figure 1 and 5:32-38), comprises a carrier assembly (condenser coils 17) but does not explicitly teach the carrier assembly having a number of carriers (see Rannenberg et al. Figure 1).
However, the Combination discloses the “separator which separates out the vaporized raw water present in the air stream” is a condenser (see Rannenberg Figure 1, condenser means 11) used for desalination (see Rannenberg Title).  The Combination further teaches the carrier assembly has at least one carrier, i.e. at least one set of “condenser coils 17” in the shape of a tube, as disclosed in Figure 1.
Like the Combination, Chen et al. discloses a condenser used for desalination, the condenser having a carrier assembly with at least one carrier (one tube shown in Figure 3 carrier assembly, a plurality of tubes shown in Figure 8 carrier assembly).  (See Chen et al. Title; [0017], lines 1-5; Figures 3 and 8; [0020]; and [0026]) (See Rannenberg Title; Figure 1, condenser 11, carrier assembly is condenser coils 17)  Chen et al. further teaches that it is advantageous to have more than one tube (i.e. carrier) in the carrier assembly because “where a plurality of condensing tubes (the disclosed carriers) are used . . .  the flux of the system can be further increased and the system can be easily scaled up according to such a design.”  (See Chen et al. [0051], lines 18-27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s carrier assembly
having a number of carriers (i.e. tubes)
as taught by Chen et al., instead of just the one disclosed by the Combination (see Rannenberg Figure 1, one carrier is condenser coils 17) since Chen et al. states at [0051], lines 18-27, that it is advantageous to have more than one tube (i.e. carrier) in the carrier assembly because “where a plurality of condensing tubes (the disclosed carriers) are used . . . the flux of the system can be further increased and the system can be easily scaled up according to such a design.”
Additional Disclosures Include:
Claim 4 – Combination III discloses the raw water treatment assembly as claimed in Claim 3, wherein the number of carriers (multiple sets of condenser coils 17, see Rejection for Claim 3) are porously knitted flexible (due to coil structure) plastic tubings (multiple sets of condenser coils 17, each coil being a tubing, see Rejection for Claim 3) that have been subjected to a heat treatment for mechanical stabilization, where the porously knitted flexible plastic tubing materials are taught by Chen et al. at [0042]-[0044]. (See Rannenberg Figure 1 disclosing single set of condenser coils 17)
Specifically, Chen et al. discloses that the tubing materials are porous when Chen et al. discloses the tubing materials “have gas permeability but are liquid impermeable” (see Chen et al. [0042], lines 10- 12)  The gas permeability / liquid impermeability would aid the Combination’s efforts of removing air from the condenser coils 17 with liquid seawater 10 flowing through them as liquid coolant since, “air may be introduced to the system by the incoming seawater 10’ itself” and air is already being removed from condenser 11 (the disclosed separator) by “any one of many well-known techniques . . . to secure proper system performance.”  (See Rannenberg 5:32-38)  Moreover any vaporized raw water, inherently coming through the tubing material as part of the gas permeability, would condense to fresh water 18 within condenser 11, and fresh water 18 is collected and “can be tapped off for external use” with “little additional energy consumption” (see Rannenberg Figure 1; 2:38-40; and 1:23-47, particularly 1:45-47).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s tubing materials to be porous, as taught by Chen et al. when Chen et al. states that the tubing materials “have gas permeability but are liquid impermeable” (see Chen et al. [0042], lines 10-12), since:
1).	The gas permeability / liquid impermeability would aid the Combination's efforts of removing air from the condenser coils 17 with liquid seawater 10 flowing through them as liquid coolant since, “air may be introduced to the system by the incoming seawater 10’ itself” and air is already being removed from condenser 11 (the disclosed separator) by “any one of many well-known techniques . . . to secure proper system performance” (see Rannenberg 5:32-38);
2).	Moreover any vaporized raw water, inherently coming through the tubing material as part of the gas permeability, would condense to fresh water 18 within condenser 11, and fresh water 18 is collected and “can be tapped off for external use” with “little additional energy consumption” (see Rannenberg Figure 1; 2:38-40; and 1:23-47, particularly 1:45-47).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s flexible tubings (coiled tubings) to be porous, knitted, and plastic, as taught by Chen et al., such that the Combination, in view of Chen et al., disclose carriers [that] are porously knitted flexible plastic tubings, since Chen et al. states at [0051], lines 18-27, that the porously knitted flexible plastic tubing material “has the permeate flux (the disclosed air and vaporized raw water) exceeding the currently reported systems.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the carriers that are porously knitted flexible plastic tubings which meet the product by process limitation of “hav[ing] been subjected to a heat treatment for mechanical stabilization,” in order to form the plastic material into the coiled tubing shape.  Moreover, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
Claim 5 – Combination III discloses the raw water treatment assembly as claimed in Claim 3, wherein the number of carriers (multiple sets of condenser coils 17, see Rejection for Claim 3) are porous flexible (due to coil structure) tubings having an interior and a corresponding surface area in the interior of the tubings because the tubings are “tube shaped” and tube shapes have interiors and corresponding surface area in the interior of the tubings (see Rannenberg Figure 1).
Regarding the tubings being porous – Chen et al. discloses that the tubing materials are porous when Chen et al. discloses the tubing materials “have gas permeability but are liquid impermeable” (see Chen et al. [0042], lines 10-12).  The gas permeability/ liquid impermeability would aid the Combination’s efforts of removing air from the condenser coils 17 with liquid seawater 10 flowing through them as liquid coolant since, “air may be introduced to the system by the incoming seawater 10’ itself” and air is already being removed by from condenser 11 (the disclosed device) by “any one of many well-known techniques … to secure proper system performance.”  Moreover any vaporized raw water, inherently coming through the tubing material as part of the gas permeability, would condense to fresh water 18 within condenser 11, and fresh water 18 is collected and “can be tapped off for external use” with “little additional energy consumption” (see Rannenberg Figure 1; 2:38-40; and 1:23-47, particularly 1:45-47).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s tubing materials to be porous, as taught by Chen et al. when Chen et al. states that the tubing materials “have gas permeability but are liquid impermeable” (see Chen et al. [0042], lines 10-12) since:
1).	The gas permeability / liquid impermeability would aid the Combination's efforts of removing air from the condenser coils 17 with liquid seawater 10 flowing through them as liquid coolant since, “air may be introduced to the system by the incoming seawater 10’ itself” and air is already being removed from condenser 11 (the disclosed separator) by “any one of many well-known techniques . . . to secure proper system performance” (see Rannenberg 5:32-38);
2).	Moreover any vaporized raw water, inherently coming through the tubing material as part of the gas permeability, would condense to fresh water 18 within condenser 11, and fresh water 18 is collected and “can be tapped off for external use” with “little additional energy consumption” (see Rannenberg Figure 1; 2:38-40; and 1:23-47, particularly 1:45-47).
Claim 9 – The Combination discloses the raw water treatment assembly as claimed in Claim 1, and the Combination, in view of Chen et al., disclose wherein the assembly additionally comprises a solar and/or geothermal device (heat load 30 is the solar and/or geothermal device, as taught by Chen et al. at [0017]) that heats the raw water (raw water is sea water 10 from pump 13 that is heated in evaporator 12 by “hot coolant” flowing through coils 27) further, since the raw water is heated in evaporator 12 by “hot coolant” flowing from the heat load 30, which is the solar and/or geothermal device, the “hot coolant” flowing to and through coils 27.  (See Rannenberg Figure 1).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s assembly:
wherein the assembly additionally comprises a solar and/or geothermal device that heats the raw water further,

as taught by Chen et al., since Chen et al. further states that when a module (analogous to the disclosed assembly) “utilizes solar energy as its heat source,” the “solar energy does not need electric power,” allowing the assembly “to produce drinking water for . . . remote districts, or places without electric power supply” (see Chen et al. [0017]).  The Combination would be interested in the solar and/or geothermal device taught by Chen et al., since the Combination’s raw water treatment assembly is being used in such remote places where the “energy consumption” needs to be low, and would benefit from a solar and/or geothermal device that heats the raw water further without the need for an electric power supply (see Rannenberg 1:24-47, particularly line 32 for a “desert region,” and lines 45-47 for “energy consumption” needing to be low).
Claim 10 – The Combination discloses the raw water treatment assembly as claimed in Claim 1, and the Combination, in view of Chen et al., disclose wherein the assembly additionally comprises a solar and/or geothermal device (heat load 30 is the solar and/or geothermal device, as taught by Chen et al. at [0017]) that is thermally coupled (thermal coupled via pipe through heat load 30 with incoming “cold coolant” and outgoing “hot coolant”) to the cooling side (cooling side of the heat pump includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30) of the heat pump (heating side includes evaporator 12, without coiling coil 27, condenser 11, compressor 21, float valve 19, and floating valve 34; cooling side includes coils 27, refrigerant loop 29, and system to be refrigerated or heat load 30). (See Rannenberg Figure 1)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s assembly:
wherein the assembly additionally comprises a solar and/or geothermal device that is thermally coupled to the cooling side of the heat pump,

as taught by Chen et al., since Chen et al. further states that when a module (analogous to the disclosed raw water treatment assembly) “utilizes solar energy as its heat source,” the “solar energy does not need electric power,” allowing the assembly “to produce drinking water for . . . remote districts, or places without electric power supply” (see Chen et al. [0017]).  The Combination would be interested in the solar and/or geothermal device taught by Chen et al., since the Combination’s raw water treatment assembly is being used in such remote places where the “energy consumption” needs to be low, and would benefit from a solar and/or geothermal device that heats the raw water further without the need for an electric power supply (see Rannenberg 1:24-47, particularly line 32 for a “desert region,” and lines 45-47 for “energy consumption” needing to be low).
Claim 14 – Combination III discloses the raw water treatment assembly as claimed in Claim 5, wherein the porous flexible tubings (see Rejection for Claim 5) are made of artificial fibers or metal (see Chen et al. [0035], lines 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to construct the Combination III’s porous flexible tubings:
wherein the porous flexible tubings are made of artificial fibers or metal,
as taught by Chen et al., since Chen et al. states at [0035], particularly at lines 9-13, that the porous tubings can be made of a wide variety of materials, including “metal, alloy, plastics or composite materials,” so “long as the material is non-toxic and does not produce contaminants within the operation temperature range” – and that “the preferred configuration is to have no heat resistance (the disclosed “metal” has low heat resistance) between the feed side and the condensing side, that is, to achieve the highest temperature difference between the feed side and the condensing side.”  Moreover, the selection of construction materials is within the level of ordinary skill in the art, since Chen et al. further states in [0035], lines 24-26, that the “actual structure or configuration (of the disclosed carrier assembly including the porous flexible tubing construction materials) will depend on the material in use, the design of the system, and the application requirements.”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rannenberg, in view of Li et al., in view of Chen et al., as applied to Claim 3, in further view of Seoane (US-20120073320-A1, Mar. 29, 2012).  Rannenberg, in view of Li et al., in view of Chen et al., are hereinafter known as Combination III.
The claim is directed to an apparatus. The claim language is in bold-faced font.
Regarding Claim 6 – Combination III discloses the raw water treatment assembly as claimed in Claim 3, but does not teach wherein the number of carriers are open-pore plates.
Like Combination III, Seoane discloses a condenser, i.e. the disclosed separator. (See Seoane Abstract, particularly line 5) (See Rannenberg Figure 1, condenser 11, the disclosed separator)  Seoane further teaches the condenser (water generator, Figures 9 and 10 and [0043]-[0044]) has a carrier assembly with a plurality of carriers in the form of plates, each carrier plate having one layer of aluminum mesh 40 over a roll-bond evaporator 22, the carrier plates stacked as shown in Figures 10 and 13.  (See Seoane Figures 10 and 13; [0044]; and [0047])  Seoane further teaches each carrier plate has liquid coolant conduits 22a running through it, the liquid coolant conduits 22a analogous to the Combination III’s raw water coolant condenser coils 17 disclosed in Figure 1 of Rannenberg.  Seoane further teaches the plurality of carriers are “open-pore plates” because each carrier plate has a layer of “open pore” aluminum mesh to allow moisture laden air to flow through, entering at direction A arrows (see Figure 10) and exiting at direction C arrows (see Figure 9), drawn by through fans 20 (See Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Combination III’s carrier assembly in the planar shape taught by Seoane since Seoane states at [0067] that “the illustrated embodiment” is “used in a planar form” but this embodiment “is not intended to be limiting.”
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct Combination III’s carrier assembly:
wherein the carriers are open-pore plates,
as taught by Seoane, since Seoane states at [0071], that the open-pore aluminum mesh of each carrier plate further serves “to increase the efficiency of condensing water droplets onto the chilled surfaces within the water condensing section 12,” as evidenced by “an increased volumetric recovery water” with the open-pore aluminum mesh, as opposed to no open-pore aluminum mesh.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rannenberg, in view of Li et al., in view of Chen et al., in view of Seoane, in further view of Thiers (US-20110226605-A1, Sep. 22, 2011).  Rannenberg, in view of Li et al., in view of Chen et al., in view of Seoane, are hereinafter known as Combination IV.
The claim is directed to an apparatus. The claim language is in bold-faced font.
Regarding Claim 15 – Combination IV discloses the raw water treatment assembly as claimed in Claim 6, but does not teach wherein the open-pore plates contain artificial fibers, rock wool or glass wool.  Instead, Combination IV, disclose the open-pore plates contain aluminum mesh. (See Rejection for Claim 6)
Like Combination IV, Thiers discloses a water purification and desalination system and method involving a condenser, i.e. a degasser, the disclosed separator.  (See Thiers Title and Abstract)  (See Rannenberg Figure 1, the disclosed separator is condenser 11) Thiers further teaches the condenser, i.e. degasser, “promotes water vapor condensation” by “includ[ing] particles inside the degasser that add surface area to the inside of the degasser, thereby allowing for a greater residence time for the water to be purified.”  As such, the condenser, i.e. degasser, becomes “compact” and “more effective.” (See Thiers [0129])
Thiers further teaches many examples of “suitable material” for the particles where “[e]xemplary materials include” “fibrous materials” made of “metal” (the disclosed aluminum mesh of Combination IV, see Rejection for Claim 6); “fibrous materials” made of “plastics” (the disclosed artificial fibers); “fibrous materials” made of “stone” (the disclosed rock wool); or “glass wool.”  Thiers further teaches that, “One of skill in the art will be able to determine a suitable material for each specific purpose.” (See Thiers [0129]; and [0132]-[0134])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the open-pore plates that include the aluminum mesh material, disclosed by Combination IV (see Rejection for Claim 6), to include other materials such as:
artificial fibers, rock wool or glass wool,
as taught by Thiers, since:
1).	Like Combination IV, Thiers discloses a water purification and desalination system and method involving a condenser, i.e. a degasser, the disclosed separator (see Thiers Title; and [0129]) (see Rannenberg Title; Figure 1, the disclosed separator is condenser 11, with a carrier, i.e. condenser coils 17, becoming a plurality of carriers, i.e. a plurality of condenser coils 17, (see Rejection for Claim 3), each condenser coil 17 enclosed in a plate carrier, as shown in Figure 14A of Seoane, each plate carrier being open-pore (see Rejection for Claim 6);
2).	Like Combination IV, Thiers discloses adding porous structure (particles) to the inside of the condenser. Thiers states that the porous structure, i.e. “particles . . . add surface area to the inside of the degasser, thereby allowing for a greater residence time for the water to be purified.”  As such, the condenser, i.e. degasser, becomes “compact” and “more effective” (see Thiers [0129]) (see Rejection for Claim 6, where the condenser has porous structure (aluminum mesh material) within);
3).	Thiers further states that there are many examples of “suitable material” for the porous structure, i.e. particles, where “[e]xemplary materials include” “fibrous materials” made of “metal” (the disclosed aluminum mesh of Combination IV, see Point 2 above); “fibrous materials made of “plastics” (the disclosed artificial fibers); “fibrous materials” made of “stone” (the disclosed rock wool); or “glass wool” (see Thiers [0133]-[0134]);
4).	Thiers further states that, “One of skill in the art will be able to determine a suitable material for each specific purpose,” (see Thiers [0133], lines 5-6).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rannenberg, in view of Li et al., in view of Pautz et al., as applied to Claim 2, in further view of Chen et al.  Rannenberg, in view of Li et al., in view of Pautz et al., are hereinafter known as Combination II.
The claim is directed to an apparatus. The claim language is in bold-faced font.
Regarding Claim 16 – Combination II discloses the raw water treatment assembly as claimed in Claim 2, and Combination II, in view of Chen et al., disclose wherein the separator, which separates out the vaporized raw water present in the air stream, comprises a carrier assembly having a number of carriers.  (See Rejection for Claim 3)
Regarding Claim 19 – Combination II discloses the raw water treatment assembly as claimed in Claim 2, and Combination II, in view of Chen et al., disclose wherein the assembly additionally comprises a solar and/or geothermal device that heats the raw water further.  (See Rejection for Claim 9, replacing “the Combination” with “Combination II”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  The previous Examiner referenced Machhammmer in the Conclusion section of a previous Office Action, as follows.
Machhammmer (US-20120292176-A1) discloses an apparatus and method for treating raw water comprising
a) a raw water is provided that comprises at least one non-volatile component (salt), b) the raw water provided is passed as cooling medium into a heat exchanger, c) additional heat is supplied to the raw water that is heated in the heat exchanger, d) the raw water from step c) is fed to an evaporation zone, e) a carrier gas suitable for water vapour is provided (air), f) the carrier gas is brought into contact with the raw water in counter current flow in the evaporation zone which contains baffles, wherein the carrier gas takes up water vapour from the raw water, g) the raw water that is obtained in step f) that is enriched with the at least one non-volatile component is taken off from the evaporation zone, h) the water vapour-loaded carrier gas from the evaporation zone is fed to the heat exchanger and is cooled in counter current flow to the raw water, wherein the water vapour present in the carrier gas partially condenses out, i) the carrier gas depleted in water vapour is passed out of the heat exchanger, k) the condensed water vapour is taken off from the heat exchanger as pure water, wherein the evaporation zone is operated substantially adiabatically, and wherein the carrier gas is transported by means of natural convection through the evaporation zone and thereafter through the heat exchanger(see Abstract, Fig. 1).  (See Office Action dated July 13, 2018, “Conclusion” section)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        1/27/2020

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779